In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-20-00232-CV
                             __________________

             ANTHONY MONTANO, CHRISTINE MONTANO
                 AND MICHAEL ROSMAN, Appellants

                                       V.

                          KYLE CRONAN, Appellee

__________________________________________________________________

                On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 20-06-06390-CV
__________________________________________________________________

                         MEMORANDUM OPINION

      In this accelerated interlocutory appeal, Appellants Anthony Montano,

Christine Montano, and Michael Rosman (“Defendants” or “Appellants”) appeal the

trial court’s order denying their motion to dismiss pursuant to the Texas Citizens

Participation Act (“TCPA”). See Tex. Civ. Prac. & Rem. Code Ann. §§ 27.001-

27.011, 51.014(a)(12) (authorizing interlocutory appeal of an order denying motion

to dismiss filed under TCPA section 27.003). The TCPA applies to “a legal action


                                        1
[that] is based on or is in response to a party’s exercise of the right of free speech,

right to petition, or right of association or arises from any act of that party in

furtherance of the party’s communication or conduct described by Section

27.010(b)[.]” Tex. Civ. Prac. & Rem. Code Ann. § 27.003(a).

      We affirm.

                                     Background

      Appellee Kyle Cronan (“Plaintiff” or “Appellee”) filed an original petition

against the Defendants for defamation. Cronan alleged that on May 7, 2020, Michael

Rosman and Anthony Montano sent Cronan “harassing and defamatory statements”

to Cronan’s cell phone, alleging that Cronan “was sneaking about in the woods in

order to take pictures of underage girls.” In his petition Cronan also alleged that on

May 13, 2020, Cronan was in the parking lot of Northshore Park when Anthony and

Christine Montano pulled up in their vehicle and “openly[]” accused Cronan of being

a “pervert” and a “pedophile[,]” in front of a Woodlands Township employee.

Cronan alleged that these statements were defamatory per se, they caused Cronan’s

reputation to be severely injured, and that Cronan suffered extreme mental anguish,

public humiliation, and embarrassment.

      The Defendants subsequently filed a motion to dismiss pursuant to the TCPA.

Therein, the Defendants argued that the lawsuit is based on Defendants’ exercise of

the right of free speech and the alleged defamatory statements on their face are about

                                          2
matters of public concern—“the privacy interests of underage girls Plaintiff was

photographing and the criminal nature of Plaintiff’s activity[.]”

      In his response to the Defendants’ motion to dismiss, Cronan argued that the

court should deny the motion because there is clear and specific evidence of each

element of Cronan’s claim for defamation, and damages are presumed because

Defendants’ statements about Cronan that he is “a pervert, a pedophile, and a sexual

deviant” are defamatory per se. In an affidavit attached to his response, Cronan stated

that he and the Defendants are all involved in competitive rowing and are affiliated

with rival clubs—Parati Competitive Rowing (“Parati”) and the Rowing Club of the

Woodlands. Cronan further alleged that the Defendants “hold significant resentment

towards [Cronan] stemming from the injury to [his] daughter and ensuing fallout,

the suit concerning those injuries, and [Cronan’s] participation in the SafeSport

complaints to US Rowing and US Rowing’s subsequent investigation.” Cronan also

stated in his affidavit that Parati had violated numerous regulations relating to

COVID-19 and general student safety.

      Cronan stated in his affidavit that, on May 13, 2020, he arrived at the parking

lot near the rowing boathouses at Northshore Park shortly after an incident “in which

Defendants, along with a number of kids and adults involved with Parati, had

assaulted and attacked Ken Torrance.” According to Cronan, while Cronan was

talking with an employee of The Woodlands Township, Trohn Trabona, whom

                                          3
Cronan understood was there to investigate the incident involving Defendants, Parati

and Torrance, Michael Rosman pointed at Cronan and yelled across the parking lot

“There is the other pervert!” and multiple families, adults, and children were present.

Cronan stated in his affidavit that Trabona heard what Rosman yelled at him and

said to Cronan, “Did he just call you a pervert?” Cronan further stated in his affidavit

that the Montanos then stopped their vehicle near where Cronan was sitting with

Trabona, they rolled down the window of their vehicle, and they shouted “That guy

is a pedophile! He is a pervert! Watch your kids—h[e] is a pervert! [] Taking pictures

of girls, you pedophile!” According to Cronan, Trabona commented on these

accusations and “a multitude of families and other adults and children [were] around

and well within earshot.” According to Cronan, students in the area recorded the

incident and posted it to social media, which caused Cronan and his daughter shame

and embarrassment. Cronan further stated in his affidavit that the Defendants knew

that Cronan was not a pervert or a pedophile, that their purpose was to falsely accuse

Cronan of being a sexual deviant to damage his reputation, and that their actions

were consistent with other acts Defendants took to “get back” at him.

      Cronan denied being a pervert or pedophile or having unnatural sexual

attractions to minors. Cronan alleged that Defendants’ accusations were “simply

meant to discredit Plaintiff and to retaliate against him for reporting SafeSport

violations to US Rowing and for suing Defendants and Parati Competitive Rowing

                                           4
for the injuries they inflicted on Plaintiff’s minor daughter.” Cronan argued that he

had provided sufficient facts to state a prima facie claim for defamation because he

had alleged that the Defendants made false defamatory statements (calling him a

pervert and pedophile), the statements were made publicly where others could hear

them, and no proof of damages is required because the statements were defamatory

per se. Even so, Cronan alleged that he has lost clients in his work as a financial

advisor because of the statements, and that his reputation has been damaged. Cronan

further asserted that he has lost sleep due to embarrassment and shame, and the

incident has strained his relationship with his daughter.

      At a hearing on the motion to dismiss, the Defendants argued that Cronan

“was suspended from the Parati Rowing Club for three months and started

photographing the minors while working out in order to create some evidence of

violations of the club rules and US Rowing rules.” Defendants argued that there was

no evidence that the alleged defamatory statements were made except for Cronan’s

own testimony. The Defendants also argued that Cronan’s denial that he is a

pedophile is inadequate and an expert opinion would be required, that actual malice

is required to prove defamation per se and that “qualified privilege [] applies when

they’re reporting a criminal activity[]” because Cronan’s affidavit alleged that the

Township employee was investigating another incident at the time.




                                          5
      Cronan argued that his affidavit specifically identified the statements made,

by whom, where they were made, and that they were made publicly. Cronan also

argued the statements were defamatory per se because they were allegations of

serious sexual misconduct, that no privilege for reporting a crime applies, even if

Trabona was there investigating another incident, because “[t]his is people yelling

across parking lots, yelling out of cars in front of groups of children.”

      The trial court signed an order denying Defendants’ motion to dismiss under

the TCPA. Defendants timely filed their notice of appeal.

                                        Issues

      In their first issue, Appellants argue that their speech was protected under the

TCPA because the statements attributed to them constitute communications about a

matter of public concern because of the privacy interests of the underage girls

Cronan was photographing and the perceived criminal nature of Cronan’s activity.

      In Appellants’ second issue, Appellants argue that Cronan did not present

clear and specific evidence of the elements of a defamation claim against Appellants.

According to Appellants, Cronan failed to present clear and specific evidence of

publication, he did not present an affidavit from anyone who actually heard the

alleged defamatory statements, the text messages on which Cronan relies were not

sent to a third party, Cronan presented no evidence that the incidents were published

to social media, and Cronan relies solely on his own affidavit. Appellants also argue

                                           6
that Cronan is unable to establish the statements about him are false because “they

are neither factual nor supported by any expert testimony.” Appellants further argue

that Cronan did not present clear and specific evidence of actual malice, which is

required because a qualified privilege applies to reporting criminal activity.

Appellants argue that the statements attributed to them were made in connection

with a criminal investigation because Cronan’s affidavit alleged that the incident at

Northshore Park occurred when Trabona was there to investigate the altercation

involving Defendants, Parati and Torrance. Appellants also argue that, even if actual

malice is not required, Cronan’s allegations are deficient because he did not present

evidence that the Appellants knew their alleged statements were false.

                                       Analysis

      A three-step burden shifting mechanism is triggered by the filing of a motion

to dismiss under the TCPA. In re Lipsky, 460 S.W.3d 579, 586-87 (Tex. 2015). The

movant bears the initial burden to demonstrate that the legal action is based on or is

in response to the movant’s exercise of the right of free speech, the right of

association, or the right to petition. Tex. Civ. Prac. & Rem. Code Ann. § 27.005(b).

If the movant meets his initial burden, the burden shifts to the nonmovant to establish

by clear and specific evidence a prima facie case for each essential element of his

claim. Id. § 27.005(c). If the nonmovant fails to meet his burden, the trial court must

dismiss the legal action. See id. If the nonmovant satisfies its burden, the trial court

                                           7
must nevertheless dismiss the legal action if the movant establishes each essential

element of a valid defense to the nonmovant’s claim by a preponderance of the

evidence. Id. § 27.005(d).

      In determining whether the nonmovant’s claim is subject to or should be

dismissed under the TCPA, the court shall consider the pleadings, evidence a court

could consider under Rule 166a of the Texas Rules of Civil Procedure and

supporting and opposing affidavits stating the facts on which the liability or defense

is based. Id. § 27.006(a). On appeal, the trial court’s ruling on a motion to dismiss

under the TCPA is reviewed de novo, and the pleadings and evidence are viewed in

the light most favorable to the nonmovant. Sanchez v. Striever, 614 S.W.3d 233, 242

(Tex. App.—Houston [14th Dist.] 2020, no pet.); Maldonado v. Franklin, No. 04-

18-00819-CV, 2019 Tex. App. LEXIS 8747, at *7 (Tex. App.—San Antonio Sept.

30, 2019, no pet.) (mem. op.).

      The TCPA protects citizens from retaliatory lawsuits that seek to intimidate

or silence them on matters of public concern. Lipsky, 460 S.W.3d at 584. We

construe the TCPA “liberally to effectuate its purpose and intent fully.” See Tex.

Civ. Prac. & Rem. Code Ann. § 27.011(b); see State ex rel. Best v. Harper, 562

S.W.3d 1, 11 (Tex. 2018). The stated purpose of the Act “is to encourage and

safeguard the constitutional rights of persons to petition, speak freely, associate

freely, and otherwise participate in government to the maximum extent permitted by

                                          8
law and, at the same time, protect the rights of a person to file meritorious lawsuits

for demonstrable injury.” Tex. Civ. Prac. & Rem. Code Ann. § 27.002.

      The burden is on the nonmovant to show by clear and specific evidence a

prima facie case for each essential element of the claim in question, but it is not a

heightened evidentiary burden. See Andrews Cty. v. Sierra Club, 463 S.W.3d 867,

867 (Tex. 2015) (per curiam) (citing Lipsky, 460 S.W.3d at 587). A “prima facie

case” refers to evidence sufficient as a matter of law to establish a given fact if it is

not rebutted or contradicted. See Lipsky, 460 S.W.3d at 590 (citing Simonds v.

Stanolind Oil & Gas Co., 136 S.W.2d 207, 209 (1940)). It is the “‘minimum

quantum of evidence necessary to support a rational inference that the allegation of

fact is true.’” Id. (quoting In re E.I. DuPont de Nemours & Co., 136 S.W.3d 218,

223 (Tex. 2004) (per curiam)). Therefore, in the context of a motion to dismiss under

the TCPA in a lawsuit for defamation, mere notice pleading will not suffice to defeat

the motion, and

      . . . a plaintiff must provide enough detail to show the factual basis for
      its claim. In a defamation case that implicates the TCPA, pleadings and
      evidence that establishes the facts of when, where, and what was said,
      the defamatory nature of the statements, and how they damaged the
      plaintiff should be sufficient to resist a TCPA motion to dismiss.

See id. at 590-91. Conclusory statements in an affidavit are not sufficient to satisfy

the TCPA’s requirement of “clear and specific evidence” of a prima facie case. See

id. at 592. Direct evidence of damages is not required, but the evidence must be

                                           9
sufficient to allow a rational inference that some damages naturally flowed from the

defendant’s conduct. S & S Emergency Training Sols., Inc. v. Elliott, 564 S.W.3d

843, 847 (Tex. 2018).

      We may consider circumstantial evidence to determine whether the parties

met their burdens under the TCPA. See Sierra Club, 463 S.W.3d at 867; Lipsky, 460

S.W.3d at 589. In conducting our analysis, “‘we ascertain and give effect to the

Legislature’s intent as expressed by the language of the statute.’” Harper, 562

S.W.3d at 11 (quoting City of Rockwall v. Hughes, 246 S.W.3d 621, 625 (Tex.

2008)). We construe the statute’s words according to their plain and common

meaning, “unless a contrary intention is apparent from the context, or unless such a

construction leads to absurd results.” Youngkin v. Hines, 546 S.W.3d 675, 680 (Tex.

2018). We decide the applicability of the TCPA based on “a holistic review” of the

pleadings and supporting and opposing affidavits. See Adams v. Starside Custom

Builders, LLC, 547 S.W.3d 890, 897 (Tex. 2018).

      The TCPA defines the “[e]xercise of the right of free speech” as “a

communication made in connection with a matter of public concern.” See Tex. Civ.

Prac. & Rem. Code Ann. § 27.001(3). The TCPA also defines “[m]atter of public

concern” as:

      . . . a statement or activity regarding:
      (A) a public official, public figure, or other person who has drawn
      substantial public attention due to the person’s official acts, fame,
      notoriety, or celebrity;
                                        10
      (B) a matter of political, social, or other interest to the community; or
      (C) a subject of concern to the public.

Id. § 27.001(7). The phrase “matter of public concern” commonly refers to matters

“of political, social, or other concern to the community,” and a subject of general

interest and of value and concern to the public, as opposed to purely private matters.

Creative Oil & Gas, LLC v. Lona Hills Ranch, LLC, 591 S.W.3d 127, 135 (Tex.

2019) (citing Brady v. Klentzman, 515 S.W.3d 878, 884 (Tex. 2017)); see also

ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 900 (Tex. 2017) (explaining

that communications related to health and safety are a matter of public concern under

the TCPA) (citing Lippincott v. Whisenhunt, 462 S.W.3d 507, 510 (Tex. 2015)).

“Speech deals with matters of public concern when it can ‘be fairly considered as

relating to any matter of political, social, or other concern to the community.’”

Snyder v. Phelps, 562 U.S. 443, 453 (2011) (quoting Connick v. Myers, 461 U.S.

138, 146 (1983)); see also Creative Oil & Gas, LLC, 591 S.W.3d at 135. Public

matters include, among other things, “‘commission of crime, prosecutions resulting

from it, and judicial proceedings arising from the prosecutions.’” See Brady, 515

S.W.3d at 884 (quoting Cox Broad. Corp. v. Cohn, 420 U.S. 469, 492 (1975)). A

“matter of public concern” includes an issue related to health, safety, or community

well-being. See ExxonMobil Pipeline Co., 512 S.W.3d at 899. To be protected under

the TCPA, the communication at issue need not specifically mention the matter of

public concern. See Gensetix, Inc. v. Baylor Coll. of Med., 616 S.W.3d 630, 641
                                         11
(Tex. App.—Houston [14th Dist.] 2020, pet. dism’d) (citing ExxonMobil Pipeline

Co., 512 S.W.3d at 900). In addition, the communication need not have more than a

tangential relationship to a matter of public concern. See ExxonMobil Pipeline Co.,

512 S.W.3d at 900.

      In determining whether the statements attributed to the Defendants are “a

matter of public concern” under the TCPA, we are not required to determine the

truth or falsity of those statements. See In re Lipsky, 411 S.W.3d 530, 543 (Tex.

App.—Fort Worth 2013, orig. proceeding), mand. denied, 460 S.W.3d 579 (Tex.

2015). Defendants argue there is “a strong public interest in protecting children from

physical and sexual abuse.” See Bird v. W.C.W., 868 S.W.2d 767, 772 (Tex. 1994).

And the Defendants argue that “reports of criminal activity have been considered

matters of public concern in other cases for the purpose of determining whether the

TCPA applies.” See Adams, 547 S.W.3d at 897 (explaining that the TCPA applies

to statements about an HOA’s alleged criminal activity); Robert B. James, DDS,

Inc., v. Elkins, 553 S.W.3d 596, 619-20 (Tex. App.—San Antonio 2018, pet. denied)

(explaining that the TCPA applies to statements made to the police and an insurance

company alleging misappropriation and theft of property against a dentist).

      The pleadings and evidence in this case reflect that the communications arise

out of the parties’ participation in competitive rowing clubs and involvement with

US Rowing. In his affidavit, Plaintiff averred that he had reported that one of the

                                         12
rowing clubs had violated US Rowing regulations related to COVID-19 and student

safety and US Rowing had made an investigation of SafeSport complaints. Plaintiff

stated that he had filed a separate lawsuit for injuries his daughter sustained at one

of the rowing clubs. Plaintiff alleged that the statements made by the Defendants on

May 13, 2020, occurred “in the parking lot near the rowing boathouses at Northshore

Park” and occurred shortly after an incident in which the Defendants were involved

and during which someone was “assaulted and attacked[.]” At the time the allegedly

defamatory comments were made, Plaintiff was talking with a Township employee

who was present to investigate the altercation. According to Plaintiff, Defendants’

communications occurred in the presence of “a multitude of families and other adults

and children[.]”

      Considering the record as a whole, we conclude that the statements attributed

to the Defendants are not purely private matters, and they were based on or were in

response to a party’s exercise of the right of free speech and pertain to “a subject of

general interest and of value and concern to the public” because of the involvement

of the rowing clubs, US Rowing, and safety and welfare concerns. See Snyder, 562

U.S. at 444; ExxonMobil Pipeline Co., 512 S.W.3d at 899; Creative Oil & Gas, LLC,

591 S.W.3d at 136. Plaintiff’s lawsuit is factually predicated on the Defendants’

alleged communications, and the Defendants sufficiently demonstrated their

communications were within the scope of the TCPA. See Dyer v. Medoc Health

                                          13
Servs., LLC, 573 S.W.3d 418, 428 (Tex. App.—Dallas 2019, pet. denied); see also

Adams, 547 S.W.3d at 897.1

      The burden then shifted to Cronan to establish by clear and specific evidence

the elements of his defamation claim. The elements of a defamation claim are (1) the

publication of a false statement of fact to a third party, (2) that was defamatory

concerning the plaintiff, (3) with the requisite degree of fault, and (4) in some cases,

damages. Lipsky, 460 S.W.3d at 593 (citing WFAA-TV, Inc. v. McLemore, 978

S.W.2d 568, 571 (Tex. 1998); Waste Mgmt. of Tex., Inc. v. Tex. Disposal Sys.

Landfill, Inc., 434 S.W.3d 142, 146 n.7 (Tex. 2014)). The status of the person

allegedly defamed determines the requisite degree of fault. Id. A private individual

need only prove negligence, whereas a public figure or official must prove actual

malice. Id.

      The plaintiff must plead and prove damages, unless the defamatory statements

are defamatory per se. Id. Defamation per se refers to statements that are so

obviously harmful that general damages may be presumed. Id. “[A]ccusing someone

of a crime, of having a foul or loathsome disease, or of engaging in serious sexual


      1
        The Texas Supreme Court has explained that at this stage of the litigation,
we do not decide whether the challenged communications were “valid, partly valid,
or completely concocted[.]” See Adams v. Starside Custom Builders, LLC, 547
S.W.3d 890, 897 (Tex. 2018). Because we conclude that the communications
allegedly made on May 13, 2020, pertain to communications made in connection
with a matter of public concern as encompassed under the TCPA, we need not also
address the text messages made on or about May 7, 2020. See Tex. R. App. P. 47.1.
                                       14
misconduct” constitutes defamation per se. Dallas Morning News, Inc. v. Tatum,

554 S.W.3d 614, 638 (Tex. 2018) (citing Lipsky, 460 S.W.3d at 596; Moore v.

Waldrop, 166 S.W.3d 380, 384 (Tex. App.—Waco 2005, no pet.)). Whether a

statement is defamatory per se is generally a question of law. See Lipsky, 460 S.W.3d

at 596.

      In this case, Plaintiff’s claim for defamation arises from (1) allegations about

certain text messages he received from Michael Rosman and Anthony Montano on

or about May 7, 2020, and (2) allegations about verbal statements Defendants made

on May 13, 2020, at Northshore Park. We examine the evidence as to each.

      Plaintiff did not present any evidence that the text messages were published

to a third party, which is an essential element of a claim for defamation. Therefore,

we cannot say there is clear and specific evidence of a prima facie claim for

defamation based on the text messages.

      Next, we examine the evidence as to the verbal statements allegedly made on

May 13. Cronan stated in his affidavit that Michael Rosman pointed at him and

yelled, “There is the other pervert.” Cronan further alleged that Anthony and

Christine Montano shouted at him and said, “That guy is a pedophile! He is a pervert!

Watch your kids—h[e] is a pervert! [] Taking pictures of girls, you pedophile!”

Because these statements are accusations of serious sexual misconduct, we conclude

they are defamatory per se and that Cronan has presented clear and specific evidence

                                         15
of “what was said” and “the defamatory nature of the statements.” See Lipsky, 460

S.W.3d at 591, 596; Tatum, 554 S.W.3d at 638. Cronan stated in his affidavit that

the statements were made in Northshore Park on May 13, 2020, and that numerous

children and adults were present and within earshot of the Defendants when they

made the alleged statements, and he specifically named at least one person he knew

had overheard the comments. Accordingly, we conclude that Cronan presented clear

and specific evidence of “when” and “where” the statements were made. See Lipsky,

460 S.W.3d at 591.

      Because we conclude that the statements are defamatory per se, Cronan need

not prove actual damages. See id. at 593, 596 (“Pleading and proof of particular

damage is not required to prevail on a claim of defamation per se[]” nor to defeat a

TCPA motion to dismiss.). Nevertheless, Cronan’s affidavit alleged that he has lost

clients in his business as a financial advisor, his relationship with his daughter has

been strained, and he has suffered embarrassment, shame, and difficulty sleeping.

Cronan’s affidavit therefore presented clear and specific evidence of how

Defendants’ statements damaged him. See id. at 591; see also Innovative Block of S.

Tex., Ltd. v. Valley Builders Supply, Inc., 603 S.W.3d 409, 418 (Tex. 2020)

(explaining that in Texas defamation suits, damages for injury to reputation, personal

humiliation, and mental anguish and suffering are considered general damages).




                                         16
      To state a prima facie claim, Cronan must also present evidence of negligence.

See Lipsky, 460 S.W.3d at 593. Cronan’s affidavit alleged that the Defendants knew

he is not a pervert or pedophile. Cronan also alleged that the Defendants “hold

significant resentment” towards Cronan over events connected to the parties’

participation in rowing clubs, Cronan’s participation in SafeSport complaints to US

Rowing and US Rowing’s subsequent investigation, and a separate lawsuit Cronan

filed concerning his daughter’s injuries. Cronan argued in his response to the motion

to dismiss, that the parties are affiliated with rival rowing clubs, and the Defendants

“have been unable to leave any rivalry in the domain of sportsman-like competition

[and] have attempted to engage in a smear campaign by casting Plaintiff as a sexual

pervert and pedophile.” On this record, we conclude that Cronan has presented at

least circumstantial evidence that Defendants acted negligently when making the

statements that are the subject of the lawsuit. See French v. French, 385 S.W.3d 61,

73 (Tex. App.—Waco 2012, pet. denied) (“The plaintiff must show that the

defendant knew or should have known that the defamatory statement was false.”).

      Defamation also requires publication to a third party. Lipsky, 460 S.W.3d at

593. Publication occurs if the defamatory statements are communicated orally, in

writing, or in print to some third person who is “capable of understanding their

defamatory import and in such a way that the third person did so understand.” Exxon

Mobil Corp. v. Rincones, 520 S.W.3d 572, 579 (Tex. 2017). Cronan’s affidavit

                                          17
alleged that Defendants’ statements in Northshore Park occurred “within earshot” of

“multiple families, adults, and children[.]” Cronan also alleged that some students

who were present at the time recorded the incident and posted it to social media and

that his daughter had seen the social media posts. According to Cronan’s affidavit,

after Rosman shouted “There is the other pervert!”, the Township employee with

whom Cronan had been talking, said to Cronan, “Did he just call you a pervert?”

      Appellants argue that Cronan’s allegations that his daughter saw social media

postings of the incident and the statement by Trabona are inadmissible hearsay

offered for the truth of the matter asserted. According to Appellants, “the Court

should not consider Cronan’s conclusory and speculative statements about what

unidentified bystanders may have heard or understood[.]” The trial court did not rule

on the hearsay objections but stated:

      If Mr. Cronan testifies that it was a statement that was made to him and
      to this person from the township, why is his affidavit insufficient to
      provide me with some evidence of that fact? [] I don’t know if it’s
      hearsay considering that the whole allegation is that it’s defamatory.

Cronan argued:

      [T]he Plaintiff is fully within his ability to provide an affidavit about
      what he has personal knowledge of. All he needs are basic facts, all of
      which are in his personal knowledge: the fact that who said what, what
      was said, where it was said, when it was said.




                                         18
Appellants failed to preserve their hearsay objection to the affidavit by failing to

obtain a ruling from the trial court. See Tex. R. App. P. 33.1.2

      We note that under the TCPA, when determining whether a legal action is

subject to or should be dismissed, the trial “court shall consider the pleadings,

evidence a court could consider under Rule 166a, Texas Rules of Civil Procedure,

and supporting and opposing affidavits stating the facts on which the liability or

defense is based.” Tex. Civ. Prac. & Rem. Code Ann. § 27.006(a). Based upon the

record before us, we cannot say the trial court erred in denying the TCPA motion.

      Cronan presented the trial court circumstantial evidence that Defendants’

statements were published to a third party who was capable of understanding and

did understand the statements to be defamatory. See Rincones, 520 S.W.3d at 579.

Viewing the pleadings and evidence in the light most favorable to the nonmovant,

we conclude that Cronan’s affidavit presented clear and specific evidence of

publication to a third party. See Sanchez, 614 S.W.3d at 242.

      Appellees also claim a qualified privilege because “the statements attributed

to [them] were made in connection with a criminal investigation and to report a

crime.” Where the plaintiff is a private individual, “‘[i]f the circumstances support


      2
        Cronan also argued that the automatic stay required when a TCPA motion
to dismiss is filed precluded additional discovery, such as subpoenaing social media
evidence. See Tex. Civ. Prac. & Rem. Code Ann. § 27.003(c) (“Except as provided
by Section 27.006(b), on the filing of a motion under this section, all discovery in
the legal action is suspended until the court has ruled on the motion to dismiss.”).
                                          19
application of [a] qualified privilege, the plaintiff must prove that the defendant

acted with actual malice, rather than mere negligence, in publishing the statement.’”

Robert B. James, DDS, Inc., 553 S.W.3d at 610 (quoting Espinosa v. Aaron’s Rents,

Inc., 484 S.W.3d 533, 543 (Tex. App.—Houston [1st Dist.] 2016, no pet.)). A

qualified privilege exists for reporting a crime to law enforcement. Id.; French, 385

S.W.3d at 73; Zarate v. Cortinas, 553 S.W.2d 652, 655 (Tex. Civ. App.—Corpus

Christi 1977, no writ) (“[T]he communication of alleged wrongful acts to an official

authorized to protect the public from such acts is a qualified privilege.”); cf.

Randall’s Food Mkts., Inc. v. Johnson, 891 S.W.2d 640, 646 (Tex. 1995) (“[A]n

employer has a conditional or qualified privilege that attaches to communications

made in the course of an investigation following a report of employee

wrongdoing.”). Defendants who assert a qualified privilege bear the burden of

proving their statement is covered by the privilege. See Neely v. Wilson, 418 S.W.3d

52, 62, 67-69 (Tex. 2013); Saudi v. Brieven, 176 S.W.3d 108, 118 (Tex. App.—

Houston [1st Dist.] 2004, pet. denied).

      In this case, Defendants argued that a qualified privilege applies to the

statements they allegedly made on May 13, 2020, because they were made “while a

Woodlands Township employee [] was allegedly investigating an altercation that

had just occurred.” According to the Defendants, Cronan’s affidavit “indicates the




                                          20
statements attributed to Defendants were made in connection with a criminal

investigation and to report a crime.”

         Alleging that someone is a “pervert” or a “pedophile” does not necessarily

impute a specific crime although the words may indeed have a disparaging

implication. As commonly understood, to call someone a “pervert” implies that

person is “one that has been perverted specifically [] one given to some form of

sexual      perversion.”         Pervert,        Merriam-Webster,     https://www.merriam-

webster.com/dictionary/pervert (last visited July 1, 2021). Similarly, as commonly

understood, to call someone a “pedophile” implies that person is “one affected with

pedophilia,” which is defined as a “sexual perversion in which children are the

preferred sexual object specifically [] a psychiatric disorder in which an adult has

sexual fantasies about or engages in sexual acts with a prepubescent child.”

Pedophile,       Merriam-Webster,           https://www.merriam-webster.com/dictionary/

pedophile      (last   visited     July     1,     2021);   Pedophilia,   Merriam-Webster,

https://www.merriam-webster.com/dictionary/pedophilia (last visited July 1, 2021).

         In the context in which these words were used in our facts, the Defendants

allege they were reporting a crime at the time they used the words to refer to the

Plaintiff. But Defendants failed to identify the investigator and Woodlands

Township employee as a law enforcement officer, nor do they establish that they

were reporting a crime at the time they yelled the statements and allegations in the

                                                  21
park. Cronan’s affidavit alleges that the Woodlands employee was investigating a

different matter and “altercation” involving the Defendants, and not the allegations

the Defendants yelled at Plaintiff. We conclude that the Defendants failed to meet

their burden to show that the statements attributed to them were privileged because

they were made when reporting a crime. See Neely, 418 S.W.3d at 62, 67-69.

         On the record before us, after viewing the pleadings and evidence in the light

most favorable to the nonmovant, as we must, 3 we conclude that Cronan presented

clear and specific evidence to state a prima facie claim for defamation that is

sufficient to defeat Defendants’ motion to dismiss under the TCPA, and the

Defendants did not demonstrate that the claim was barred by a particular affirmative

defense. Therefore, we cannot say that the trial court erred in denying Defendants’

motion to dismiss under the TCPA. See Tex. Civ. Prac. & Rem. Code Ann.

§ 27.005(c) (“The court may not dismiss a legal action under [the TCPA] if the party

bringing the legal action establishes by clear and specific evidence a prima facie case

for each essential element of the claim in question.”); ExxonMobil Pipeline Co., 512

S.W.3d at 899. We overrule Appellants’ second issue, and we affirm the trial court’s

order.




        See Sanchez v. Striever, 614 S.W.3d 233, 242 (Tex. App.—Houston [14th
         3

Dist.] 2020, no pet.); Maldonado v. Franklin, No. 04-18-00819-CV, 2019 Tex. App.
LEXIS 8747, at *7 (Tex. App.—San Antonio Sept. 30, 2019, no pet.) (mem. op.).
                                        22
      AFFIRMED.


                                              _________________________
                                                  LEANNE JOHNSON
                                                        Justice

Submitted on June 23, 2021
Opinion Delivered July 15, 2021

Before Kreger, Horton and Johnson, JJ.




                                         23